     Case 1:19-cv-01459-DAD-JLT Document 43 Filed 09/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD F. MARTINEZ,                              Case No. 1:19-cv-01459-DAD-JLT (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
13                                                     MOTIONS FOR EXTENSIONS OF TIME
             v.
                                                       (Docs. 41, 42)
14    D. BAUGHMAN, et al.,
15                       Defendants.
16

17          Defendants request a one-week extension of time to file an opposition to Plaintiff’s

18   pending motion for a preliminary injunction. (Doc. 41.) Defendants also request a one-month

19   extension of time to file a responsive pleading to Plaintiff’s complaint. (Doc. 42.) The deadline

20   for both is September 11, 2020.

21          Good cause appearing, the Court GRANTS Defendants’ motions. Defendants shall

22   respond to Plaintiff’s motion for a preliminary injunction by September 18, 2020, and to

23   Plaintiff’s complaint by October 12, 2020.

24
     IT IS SO ORDERED.
25

26      Dated:     September 11, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
